Title: To Benjamin Franklin from Daniel Grand de La Chaise, 18 February 1782
From: Grand de La Chaise, Daniel
To: Franklin, Benjamin


Monsieur
Amsterdam le 18 fevrier 1782.
J’ai l’honneur de vous envoyer ci joint les trois Imprimés Periodiques que vous avéz demandé à mon oncle, je suis charmé qu’il mait chargé de Cette Commission puisquelle me fournit le moyen de me rappeller à vôtre Souvenir precieux, & dont je Crains que mon sejour en hollande mait éffacé.
Je vous demande la grace de permettre que Monsieur vôtre fils trouve ici l’assurance de mon sincère Attachement.
Je suis avec Respect, Monsieur, Votre trés humble & trés obeissant Serviteur
La CHAISE
S. E. Monsieur Le Docteur Franklin à Paris.
 
Notation: La Chaise Amsterdam 18. Fevr. 1782.
